COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Richard Alan Haase v. Deutsche Bank National Trust Company

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

        On December 17, 2021, this Court granted Appellants RICHARD ALAN HAASE’s and
Richard Alan Haase’s request for extension of time to file an amended principal brief. We
ordered Appellants to file their amended brief by February 14, 2022, and Appellee to file its brief
thirty days later. On February 8, 2022, Appellants RICHARD ALAN HAASE and Richard Alan
Haase filed a “Request for Extension of Time to File Brief Post Panel Ruling [on] Appellant’s
Motion to Order Trial Court [to] File Findings of Fact and Conclusions of Law,” seeking a
second extension of time to file their amended principal brief. Appellants indicate in their
motion that “Appellees have no opposition [to] Appellants’ request for extension of time.”

       Appellants’ motion is granted. Appellants’ brief is due thirty days from the date this
Court issues its decision on Appellants’ “Motion for a Panel Decision to Require Trial Court to
State Findings of Fact and Conclusions of Law.” Appellee’s brief is due thirty days after
Appellants file their amended brief. TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: February 10, 2022